           Case 3:19-cv-00101-RCJ-WGC Document 65 Filed 09/07/21 Page 1 of 2


 1   AARON D. FORD
      Attorney General
 2   STEPHEN J. AVILLO, Bar No. 11046
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1159
     E-mail: savillo@ag.nv.gov
 6
     Attorneys for Defendant
 7   Tasheena Cooke
 8

 9                                    UNITED STATES DISTRICT COURT

10                                            DISTRICT OF NEVADA

11   JAMES MCDANIEL,
                                                                     Case No. 3:19-cv-00101-RCJ-WGC
12                           Plaintiff,

13   vs.                                                                 ORDER GRANTING
                                                                    DEFENDANT’S MOTION FOR AN
14   JAMES DZURENDA, et al.,                                         EXTENSION OF TIME TO FILE
                                                                       A DISPOSTIVIE MOTION
15                           Defendants.                                  (FIRST REQUEST)

16            Defendant, Tasheena Cooke (formerly known as Tasheena Sandoval), by and through counsel,
17   Aaron D. Ford, Attorney General of the State of Nevada, and Stephen J. Avillo, Deputy Attorney
18   General, hereby submits this Motion for an Extension of Time to File a Dispositive Motion.
19            This Motion is based on the F.R.C.P. 6(b)(1)(A), LR 1A 6-1, and the following Memorandum of
20   Points and Authorities.
21            This is the first request for an extension of time to file a dispositive motion.
22                             MEMORANDUM OF POINTS AND AUTHORITIES
23            This is an inmate civil rights suit brought pursuant to 42 U.S.C. § 1983. Pursuant to the Court’s
24   scheduling order, dispositive motions are due in this matter on September 3, 2021.
25            In the week leading up to the dispositive motion deadline, undersigned counsel has filed, or has
26   drafted and is about to file, one motion for summary judgment and two replies in support of motions for
27   summary judgment. Counsel has also spent considerable time attempting to resolve a discovery dispute
28   in another matter. This is in addition to other routine deadlines throughout counsel’s caseload.


                                                            1
        Case 3:19-cv-00101-RCJ-WGC Document 65 Filed 09/07/21 Page 2 of 2


 1          FRCP 6(b)(1) governs extensions of time and provides as follows:

 2                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 3                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
 4                  party failed to act because of excusable neglect.

 5   Counsel submits that his recent schedule and workload constitutes good cause for granting an extension

 6   of time to file a dispositive motion, and that such request will not hinder or prejudice Plaintiff’s case.

 7   Defendants make this request in good faith, and not to cause undue delay or for any other improper

 8   purpose.

 9          Defendants therefore respectfully request a 35-day extension of the deadline to file a dispositive

10   motion, to October 8, 2021. Counsel recognizes that 30 days is the normal time granted for extensions

11   of dispositive motion deadlines. Counsel requests 35 instead of 30 after looking at his calendar and

12   considering planned time out of the office.

13          DATED this 3rd of September, 2021.

14                                                 AARON D. FORD
                                                   Attorney General
15

16                                                 By:       /s/ Stephen J. Avillo
                                                             STEPHEN J. AVILLO, Bar No. 11046
17                                                           Deputy Attorney General
18                                                           Attorneys for Defendant
19

20

21    IT IS SO ORDERED.

22    DATED: September 7, 2021.

23
                                             ________________________________________
24                                           UNITED STATES MAGISTRATE JUDGE

25

26

27

28


                                                         2
